Order entered July 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00491-CV

                         LAGATHRE DENISE MOORE, Appellant

                                               V.

        BAYLOR HEALTH CARE SYSTEM AND BRADLEY BOYTE, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-15441-E

                                           ORDER
       The clerk’s record is two months overdue in this appeal.           Appellant’s docketing

statements reflects that appellant has both requested the clerk’s record and made payment

arrangements for the record.

        Accordingly, the Court ORDERS the Dallas County District Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not paid for the record. We notify appellant that if we receive verification of non-

payment, we will, without further notice, dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division, and to counsel for all parties.

                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE